Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-7 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a head-mounted device that includes a housing structure, a display module mounted in the housing structure, and adjustable support structures coupled to the housing structure. The adjustable support structures may include a first portion that rests against a user's forehead and second and third portions that rest against the user's cheeks or temples. In some arrangements, the adjustable support structures include posts with adjustable lengths, telescoping layers of material, inflatable structures, and/or elastomeric materials that expand and retract to accommodate different face shapes and sizes. In some arrangements, the adjustable support structures include a cable located in a flexible member. When pressure is applied to a forehead portion of the flexible member, the cable pulls the temple portions of the flexible member towards each other. In some arrangements, the adjustable support structures include a movable member that pivots about a pivot axis.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a head-mounted device including, inter alia, 
wherein the adjustable support structures comprises posts with adjustable lengths, of claim 1 (fig. 6); 
wherein the adjustable support structures comprise at least two telescoping layers of material, of claim 5 (fig. 11); 

wherein the adjustable support structures comprise a cable that pulls the second and third portions towards each other when pressure is applied to the first portion, of claim 12 (fig. 7); and 
wherein the adjustable support structures comprise a movable member having a first portion that rests against the user's forehead and second and third portions that rest against the user's respective left and right cheeks when the head-mounted device is worn on the user's head, and 
wherein the movable member is configured to rotate about a pivot point, of claim 17 (fig. 8 or 9).
Yee (US 10,895,751) teaches a facial-interface system for a head-mounted display that includes a facial interface and a facial-interface adjustment apparatus. The facial-interface adjustment apparatus may include (1) a coupling mount for coupling the facial-interface adjustment apparatus to a head-mounted-display housing, (2) an adjustment protrusion that is movable between a plurality of holding positions relative to the coupling mount, the adjustment protrusion having a facial-interface coupling portion coupled to the facial interface, and (3) a spring that biases the adjustment protrusion in a biasing direction toward the facial interface such that the adjustment protrusion moves between separate holding positions of the plurality of holding positions following application of a compressing force to the adjustment protrusion compressing the spring in a compressing direction opposite the biasing direction.  Yee does not teach nor suggest above claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOM V SHENG/Primary Examiner, Art Unit 2628